Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office action is in response to multiple preliminary amendments filed on 05/03/2021 and 05/17/2021. This application is a continuation of parent application no. 15/71,561, which has issued as Patent No. 11,024,710. 
	Currently, claims 1-20 are pending and examined below.  

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  [[VERTICAL 2D]] METHOD OF FABRICATING VERTICALLY ORIENTED PLANAR STRUCTURES OF TRANSITION METAL CHALCOGENIDES FOR ADVANCED ELECTRONIC AND OPTOELECTRONIC SYSTEMS

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a single species of final product of MoS2 planar structures, does not reasonably provide enablement for the entire genus of vertical planar (2D) structures.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
	The issue here is not whether the examiner has to show that "a person skilled in the art can make and use the invention without undue experimentation", but whether a single species can enable a genus claim for an unpredictable art.  	
	Section 2164.03 of the MPEP states:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. > See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” (citations omitted)).<

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. In particular, the court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 

[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. This will especially be the case where the statement is, on its face, contrary to generally accepted scientific principles. Most often, additional factors, such as the teachings in pertinent references, will be available to substantiate any doubts that the asserted scope of objective enablement is in fact commensurate with the scope of protection sought and to support any demands based thereon for proof. [Footnote omitted.]

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.

	The Court in In re Soll opined that "in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims" (quoting last paragraph of Section 2164.03 of the MPEP).  The Section 2164.03 of the MPEP remarks that "This is because it is not obvious from the disclosure of one species what other species will work." (quoting the last sentence of Section 2164.03 of the MPEP). 
	Here, claims 1-20 recites a genus of vertical planar (2D) structures, but the disclosure only discloses the single species of final product of MoS2 planar structures.  The vertical planar (2D) structures as claimed are directed to a chemical compound, and chemical compounds are directed to a field of chemistry, which is presumed to be an unpredictable art.  Applying the rationale relied upon by the Court in In re Soll, since the planar structures of present application is directed to a feature in an unpredictable art (i.e., chemistry), the disclosure of a single species of final product of MoS2 planar structures is presumed not to provide an adequate basis to enable the entire genus of the claimed vertical planar (2D) structures. 
 	Even if In re Wands factors for showing undue experimentation were required in showing that the scope of generic claims 1-20 is not commensurate with a disclosure of a single-species, it is clear on the record that the disclosure of the present application would require undue experimentation.  
	Section 2164.01(a) of the MPEP states:
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to: 

(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that “there was considerable direction and guidance” in the specification; there was “a high level of skill in the art at the time the application was filed;” and “all of the methods needed to practice the invention were well known.” 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that “it would not require undue experimentation to obtain antibodies needed to practice the claimed invention.” Id., 8 USPQ2d at 1407.


	The breadth of claims 1-20 is too broad in that it tries to encompass an entire genus of vertical planar (2D) structures when it is supported by a disclosure that supports a single species of final product of MoS2 planar structures.  The present invention is directed to planar structures, which are chemical compounds, and chemical compounds are directed to a field of chemistry (Factor B). The chemistry art is an involving art in which chemical compounds are being newly discovered (Factor C). One of ordinary skill in the art is presumably one with a post-graduate degree (Factor D). As stated above, the present application is directed to an unpredictable art (i.e., chemistry) (Factor E). No amount of direction is provided by the inventor for species other than the single species of final product of MoS2 planar structures (Factor F), and there are no working examples for said other species (Factor G).  The amount of experimentation needed to make or use the invention based on said other species would be insurmountable (Factor H). 
	Despite the fact that the one of ordinary skill would possess a post-graduate degree, no amount of academic and/or industrial experience would overcome the lack of direction and no working examples for other species of the claimed genus.  The weight of Factors A through H above would unduly burden one of ordinary skill in the art to make of use the claimed invention. 
	 
	 


The following is a quotation of 35 U.S.C. 112(b):

	(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

	The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 1 is indefinite for two reasons:
First, claim 1 omits essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the vertical 2D structures and at least one planar structure being substantially perpendicular to the substrate surface. 
Second, the term "substantially" in "substantially perpendicular" is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim.  The specification does not provide a standard for ascertaining the requisite degree.  How perpendicular do the vertical planar (2d) structures must be in order to be considered as being "substantially perpendicular"?  Fig. 5 shows some planar structures that appear to be inclined no more than 45 degrees from the surface of the substrate. Are these planar structures considered to be "substantially perpendicular"? Moreover, the term "substantially" is not a term of art that would allow one of ordinary skill in the art to ascertain the degree of change or lack thereof. What one may consider to be "substantially perpendicular" may not be considered as such by another. 
	Since the phrase "substantially perpendicular" is amendable to numerous claim constructions that are based on subjective and relative construction of what "substantially perpendicular", the USPTO would be justified in requiring that the Applicants precisely define the metes and bounds of what "substantially perpendicular" are especially since the subject matter that is involved here are at the nanoscale level.
	Claim 2 is further indefinite, because it is unclear whether the steps of introducing, heating and equilibrating that follow the step of placing an amount of a second material powder in a second crucible upstream from the first crucible is distinct or the same as the steps of introducing, heating and equilibrating. 
	Claim 10 is further indefinite, because the term "reactive" is a relative and subjective term. What is the gas reactive to? At what conditions does the gas become reactive?
	Claims 2-18 are indefinite for depending from the indefinite independent claim 1. 
	Independent claim 19 is indefinite for the same second reason that the independent claim 1 is indefinite.
	Claim 20 is indefinite for depending from the indefinite independent claim 19. 
	 



Claim Rejections - 35 USC § 1031

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1). Determining the scope and contents of the prior art.
(2). Ascertaining the differences between the prior art and the claims at issue.
(3). Resolving the level of ordinary skill in the pertinent art.
(4). Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8, 9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No. US 2016/0276343 A1 to Yeo et al. ("Yeo"). 
	Figs. 1A, 1B and 2A of Yeo are provided to support the rejections below:



    PNG
    media_image1.png
    187
    401
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    470
    media_image2.png
    Greyscale

[AltContent: textbox (PS)][AltContent: arrow]
    PNG
    media_image3.png
    277
    319
    media_image3.png
    Greyscale


	Regarding independent claim 1, Yeo teaches a method of fabricating vertical 2D structures from a first material, comprising the steps of:
	placing a substrate 101 on a first crucible 105 in a furnace 109 (para [0029] - "FIG. 1B illustrates that, once the seeding promoters have been placed, the substrate 101 (with the seeding promotors) may be placed face down over a first crucible 106 within a reaction chamber surrounding by a housing 109.");
	placing an amount of a first material power 111 (para [0030] - "The first precursor material 111 may be placed within the first crucible 105. In an embodiment the first precursor material 111 comprises one of the precursors that are utilized in order to form the dichalcogenide material for the TMD layer 103. For example, in an embodiment in which the dichalcogenide material is MoS2, the first precursor material 111 may be MoO3 in a powder form.") in the first crucible 105 underneath the substrate 15;
	introducing a flow of a gas Ar into the furnace 109 (para [0034] - "Once purged, the flow of the non-reactive gas (e.g., argon) may be reduced so that the non-reactive gas may be used as a carrier gas for the reaction. In an embodiment the carrier gas may be reduced to a steady flow of about 5 sccm.") and maintaining a furnace pressure of between 1 and 1000 torr (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3) at a pressure of between about 0.1 torr and about 760 torr, such as about 1 atmosphere.");
	heating the furnace 109 to at least one temperature between 500 and 1000 [Symbol font/0xB0]C (para [0035] - "In an embodiment in which MoS2 is formed from MoO3 and sulfur, the reaction chamber 107 may be heated at a rate of about 15 [Symbol font/0xB0]C/min until the reaction chamber 107 has reached a temperature of about 650 [Symbol font/0xB0]C.") and holding for at least one period of time of about 3 minutes (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3)...In an embodiment the dichalcogenide material may be grown for a time sufficient to form the TMD layer 103, such as about three minutes..."); and
	equilibrating the furnace temperature room temperature (para [0037] - "Once the TMD layer 103 has been formed to the desired thickness, the reaction chamber 107 is cooled to room temperature and then purged to remove any remaining gaseous precursors.");
	wherein at least one planar structure PS (see Fig. 2A as annotated above) is generated on the substrate 101 (comparing Fig. 1A and Fig. 2A) such that the at least one planar structure PS is substantially perpendicular to the substrate surface (para [0045] - "FIG. 2A illustrates the material of the TMD layer 103 having a vertical stack structure. In this embodiment the plane of the chalcogen or metal atoms are substantially perpendicular to the plane of the substrate 101. That is, the plane of the TMD layer 103 is oriented substantially perpendicular to the plane of the substrate 101, although it does not necessarily have to be exactly perpendicular to the substrate 101."). 
The only difference between the claimed method and the method taught by Yeo is the period of time between 5 and 120 minutes. 
However, broadest reasonable interpretation of about 3 minutes taught by Yeo can be construed to encompass or overlap with the claimed 5 minutes, so the about 3 minutes taught by Yeo overlaps with the lower end of the claimed ranged of 5 minutes.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since "about 3 minutes" can be construed to include a rounding up to 0.1, the period of time of "about 3 minutes" taught by Yeo overlaps with the lower end of the claimed range of between 5 to 120 minutes, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yeo teaches a general condition of the heating the furnace at a temperature that is within the claimed range between 500 and 1000 C for a period of about 3 minutes.  Unless the Applicant can show that the claimed specific condition of running the reaction at the same range of times between 5 minutes and 120 produces unexpected results that are different in kind and not different in degree (e.g., yielding thicker planar structure for running the reaction for a longer period of time.) over said general condition as taught by Yeo, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Also, Yeo recognizes that time affects the growth of the dichalcogenide material to form the TMD layer 103 (para [0036]). Thus, time is a result-effective variable that can increase the thickness of the TMD layer 103. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method taught by Yeo by optimizing the thickness of the TMD layer 103 by increasing the time at which the reaction takes place at the reaction temperature (para [0036]).  Moreover, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 2, Yeo teaches placing an amount of a second material powder 119 (para [0034] - "...the second precursor material 119 (e.g., sulfur) has been placed within the second crucible 113...") in a second crucible 113 upstream from the first crucible 105;
	introducing a flow of a gas Ar into the furnace 109 (para [0034] - "Once purged, the flow of the non-reactive gas (e.g., argon) may be reduced so that the non-reactive gas may be used as a carrier gas for the reaction. In an embodiment the carrier gas may be reduced to a steady flow of about 5 sccm.") and maintaining a furnace pressure of between 1 and 1000 torr (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3) at a pressure of between about 0.1 torr and about 760 torr, such as about 1 atmosphere.");
	heating the furnace 109 to at least one temperature between 500 and 1000 [Symbol font/0xB0]C (para [0035] -"In an embodiment in which MoS2 is formed from MoO3 and sulfur, the reaction chamber 107 may be heated at a rate of about 15 [Symbol font/0xB0]C/min until the reaction chamber 107 has reached a temperature of about 650 [Symbol font/0xB0]C.") and holding for at least one period of time of about 3 minutes (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3)...In an embodiment the dichalcogenide material may be grown for a time sufficient to form the TMD layer 103, such as about three minutes..."); and
	equilibrating the furnace temperature room temperature (para [0037] - "Once the TMD layer 103 has been formed to the desired thickness, the reaction chamber 107 is cooled to room temperature and then purged to remove any remaining gaseous precursors.");
	wherein the second material powder 119 is annealed to the at least one planar structure PS (see Fig. 2A as annotated above) on the substrate 101 (comparing Fig. 1A and Fig. 2A; para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3) at a pressure of between about 0.1 torr and about 760 torr, such as about 1 atmosphere.") such that the at least one planar structure PS is substantially perpendicular to the substrate surface (para [0045] - "FIG. 2A illustrates the material of the TMD layer 103 having a vertical stack structure. In this embodiment the plane of the chalcogen or metal atoms are substantially perpendicular to the plane of the substrate 101. That is, the plane of the TMD layer 103 is oriented substantially perpendicular to the plane of the substrate 101, although it does not necessarily have to be exactly perpendicular to the substrate 101."). 
The only difference between the claimed method and the method taught by Yeo is the period of time between 5 and 120 minutes. 
However, broadest reasonable interpretation of about 3 minutes taught by Yeo can be construed to encompass or overlap with the claimed 5 minutes, so the about 3 minutes taught by Yeo overlaps with the lower end of the claimed ranged of 5 minutes.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since "about 3 minutes" can be construed to include a rounding up to 0.1, the period of time of "about 3 minutes" taught by Yeo overlaps with the lower end of the claimed range of between 5 to 120 minutes, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yeo teaches a general condition of the heating the furnace at a temperature that is within the claimed range between 500 and 1000 C for a period of about 3 minutes.  Unless the Applicant can show that the claimed specific condition of running the reaction at the same range of times between 5 minutes and 120 produces unexpected results that are different in kind and not different in degree (e.g., yielding thicker planar structure for running the reaction for a longer period of time.) over said general condition as taught by Yeo, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Also, Yeo recognizes that time affects the growth of the dichalcogenide material to form the TMD layer 103 (para [0036]). Thus, time is a result-effective variable that can increase the thickness of the TMD layer 103. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method taught by Yeo by optimizing the thickness of the TMD layer 103 by increasing the time at which the reaction takes place at the reaction temperature (para [0036]).  Moreover, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 3, Yeo teaches the first material 111 that is a transition metal oxide (MoO3).
Regarding claim 4, Yeo teaches the second material 119 that comprises a chalcogen (S). 
Regarding claim 5, Yeo teaches the substrate 101 that is silicon (para [0023] - "In an embodiment, the substrate 101 may comprise bulk silicon, doped or undoped, or an active layer of a silicon-on-insulator (SOI) substrate. Generally, an SOI substrate comprises a layer of a semiconductor material such as silicon, germanium, silicon germanium, SOI, silicon germanium on insulator (SGOI)...").
Regarding claim 6, Yeo teaches the substrate 101 that is placed face down (see Fig. 1A).
Regarding claim 8, Yeo teaches the second crucible 113 that is a quartz crucible (para [0032]). 
Regarding claim 9, Yeo teaches the gas Ar that is an inert gas (para [0034] - "non-reactive gas (e.g., argon) may be reduced so that the non-reactive gas may be used as a carrier gas for the reaction"). 
Regarding claim 11, a limitation of "wherein the vertical 2D structures are electrically isolated" has been construed as a statement of intended result as it further limits the preamble of the base claim 1 as the limitation does not appear in the body of the claim 11 or the base claim 1. 
Regarding claim 12, a limitation of "wherein the vertical 2D structures are freestanding" has been construed as a statement of intend result as it further limits the preamble of the base claim 1 as the limitation does not appear in the body of the claim 12 or the base claim 1.
Regarding claim 13, a limitation of "wherein the vertical 2D structures have a thickness of less than 20 nm" has been construed as a statement of intended result as it further limits the preamble of the base claim 1 as the limitation does not appear in the body of the claim 13 or the base claim 1.
Regarding claim 14, a limitation of "wherein the vertical 2D structures have a thickness of less than 20 layers " has been construed as a statement of intended result as it further limits the preamble of the base claim 1 as the limitation does not appear in the body of the claim 14 or the base claim 1.
Regarding claim 15, a limitation of "wherein each layer is less than 1 nm thick" has been construed as a statement of intended result as it further limits the preamble of the claim 14 and the base claim 1.
Regarding claim 16, a limitation of "wherein the layers are parallel to each other" has been construed as a statement of intended result as it further limits the preamble of the claim 14 and the base claim 1.
Regarding claim 17, a limitation of "wherein the layers are separated by van der Waals gaps" has been construed as a statement of intended result as it further limits the preamble of the claim 14 and the base claim 1.
Regarding claim 18, Yeo teaches the step of adding at least one additional material 401, 403 (para [0054] - "FIGS. 4A-4B illustrate a formation of a gate dielectric 401 and a gate electrode 403 over and between the fins 301...") to the vertical 2D structures to form vertical 2D heterostructures (para [0051] - "In an embodiment the fins 301 may be formed to have a first width W1 that may be as small as a single slab or one monolayer of the TMD material within the TMD layer 103.").

	Regarding independent claim 19, Yeo teaches a method of fabricating vertical 2D structures from a first material and a second material, comprising the steps of:
	placing a substrate 101 on a first crucible 105 in a furnace 109 (para [0029] - "FIG. 1B illustrates that, once the seeding promoters have been placed, the substrate 101 (with the seeding promotors) may be placed face down over a first crucible 106 within a reaction chamber surrounding by a housing 109.");
	placing an amount of a first material power 111 (para [0030] - "The first precursor material 111 may be placed within the first crucible 105. In an embodiment the first precursor material 111 comprises one of the precursors that are utilized in order to form the dichalcogenide material for the TMD layer 103. For example, in an embodiment in which the dichalcogenide material is MoS2, the first precursor material 111 may be MoO3 in a powder form.") in the first crucible 105 underneath the substrate 15;
placing an amount of a second material powder 119 (para [0034] - "...the second precursor material 119 (e.g., sulfur) has been placed within the second crucible 113...") in a second crucible 113 upstream from the first crucible 105;
	introducing a flow of a gas Ar into the furnace 109 (para [0034] - "Once purged, the flow of the non-reactive gas (e.g., argon) may be reduced so that the non-reactive gas may be used as a carrier gas for the reaction. In an embodiment the carrier gas may be reduced to a steady flow of about 5 sccm.") and maintaining a furnace pressure of between 1 and 1000 torr (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3) at a pressure of between about 0.1 torr and about 760 torr, such as about 1 atmosphere.");
	heating the furnace 109 to at least one temperature between 500 and 1000 [Symbol font/0xB0]C (para [0035] - "In an embodiment in which MoS2 is formed from MoO3 and sulfur, the reaction chamber 107 may be heated at a rate of about 15 [Symbol font/0xB0]C/min until the reaction chamber 107 has reached a temperature of about 650 [Symbol font/0xB0]C.") and holding for at least one period of time of about 3 minutes (para [0036] - "Once at the desired reaction temperature, the second precursor material 119 (e.g., sulfur) will evaporate out of the second crucible 113 and be carried by the carrier gas (e.g., argon) to the first crucible 105, where it will react with the first precursor material 111 (e.g., MoO3)...In an embodiment the dichalcogenide material may be grown for a time sufficient to form the TMD layer 103, such as about three minutes..."); and
	equilibrating the furnace temperature room temperature (para [0037] - "Once the TMD layer 103 has been formed to the desired thickness, the reaction chamber 107 is cooled to room temperature and then purged to remove any remaining gaseous precursors.");
	wherein at least one vertical 2D structure PS (see Fig. 2A as annotated above) is generated on the substrate 101 (comparing Fig. 1A and Fig. 2A) such that the at least one vertical 2D structure PS is planar and substantially perpendicular to the substrate surface (para [0045] - "FIG. 2A illustrates the material of the TMD layer 103 having a vertical stack structure. In this embodiment the plane of the chalcogen or metal atoms are substantially perpendicular to the plane of the substrate 101. That is, the plane of the TMD layer 103 is oriented substantially perpendicular to the plane of the substrate 101, although it does not necessarily have to be exactly perpendicular to the substrate 101."). 
The only difference between the claimed method and the method taught by Yeo is the period of time between 5 and 120 minutes. 
However, broadest reasonable interpretation of about 3 minutes taught by Yeo can be construed to encompass or overlap with the claimed 5 minutes, so the about 3 minutes taught by Yeo overlaps with the lower end of the claimed ranged of 5 minutes.
"In the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)" (quoting MPEP 2144.05.I.).  
Since "about 3 minutes" can be construed to include a rounding up to 0.1, the period of time of "about 3 minutes" taught by Yeo overlaps with the lower end of the claimed range of between 5 to 120 minutes, a prima facie case of obviousness exist. The burden shifts to the Applicant to show that the claimed range provides unexpected result that is difference in kind and not difference in degree. See In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, according to Section 2144.05 of the MPEP, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Here, Yeo teaches a general condition of the heating the furnace at a temperature that is within the claimed range between 500 and 1000 C for a period of about 3 minutes.  Unless the Applicant can show that the claimed specific condition of running the reaction at the same range of times between 5 minutes and 120 produces unexpected results that are different in kind and not different in degree (e.g., yielding thicker planar structure for running the reaction for a longer period of time.) over said general condition as taught by Yeo, claim 1 would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because it would not be inventive to discover the optimum or workable ranges by routine experimentation.  
Also, Yeo recognizes that time affects the growth of the dichalcogenide material to form the TMD layer 103 (para [0036]). Thus, time is a result-effective variable that can increase the thickness of the TMD layer 103. 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method taught by Yeo by optimizing the thickness of the TMD layer 103 by increasing the time at which the reaction takes place at the reaction temperature (para [0036]).  Moreover, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 20, Yeo teaches the first material 111 that is a transition metal oxide (MoO3) and the the second material 119 that comprises a chalcogen (S). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo and further in view of examiner's first assertion of official notice.
Regarding claim 7, Yeo does not teach the first crucible 105 is an alumina crucible.
 Yeo teaches the first crucible 105 "that may be quartz, although any other suitable material may alternatively be utilized." (para [0029]). Yeo remarks that "the first crucible 105 is formed from a material that won't significantly react or pollute or otherwise contaminate the substrate 101 or a first precursor material 111...while being able to withstand the environment from the reaction chamber." (para [0029])
The examiner asserts an official notice of the fact that alumina is functionally-equivalent to quartz in being able to function as a crucible that is able to withstand the environment from the reaction chamber.
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute to the quartz first crucible 105 with another functionally-equivalent an alumina crucible as it has been asserted to be well-known in the art. "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yeo and further in view of examiner's first assertion of official notice.
Regarding claim 10, while Yeo teaches a carrier gas that is inert gas, Yeo does not teach that the gas is a reactive gas.
The examiner asserts an official notice of the fact that carrier gas that may be reactive gas is functionally-equivalent carrier gases that are inert gas as carrier gases serve to carry the reactants within the reaction chamber. 
	According to Section 2144.06.II, "In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art" In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). 
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the inert carrier gas gas with another functionally-equivalent carrier gas that is reactive as it has been asserted to be well-known in the art. "An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) (see Section 2144.06.II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Patent No. US 9,620,655 B1 to Bartolucci et al.	Pub. No. US 2017/0330748 A1 to Pickett et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 November 2022

	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.